Title: To John Adams from Joseph Ward, 6 November 1783
From: Ward, Joseph
To: Adams, John


          Sir
            Boston November 6th, 1783.
          Our long conflict having terminated in Independence Peace, and Glory, I have returned to resume my Citizenship in Boston. Having expended my interest in the public Cause, and it being impossible to receive payment, I was led to contemplate the means of doing business without a capital in money, and have adopted a plan which I beg leave to enclose.
          Your high and important Station, and the vast national concerns committed to your care, seem to forbid my address, but, Sir, being a Son of Independence, habituated to enterprize, and long animated by your precepts and example, you will pardon the intrusion.— I ask no favours, being assured that if your precious moments are not all more nobly employed, your advice and assistance will spontaneously flow in whatever line may best answer my wishes. And in the extensive views and operations of your mind I conceive you will discover some connection between the public interest (particularly of this State) and the prosperity of my plan.— Should this be seen, your benevolence and patriotism will have another object for gratification.—
          I have particularly in view the settlement of the large tracts of unlocated lands in the north Eastern parts of this State; which if wisely improved by Government, will, I conceive, pay great part of our public debt. I have laid before some of the principal members of the General Court a plan, by the execution of which, this triple advantage may be derived; by the gradual sale of the lands the debt will continually decrease, the number of people increase, and the remaining lands rise in value in such proportion that the remainder will continue to be worth more (until the greater part are sold) than the whole were before the sale of any.— This policy has often been pursued by individuals with great success, who have purchased Townships and sold, or given away, one half to raise the value of the remainder;—and I conceive it will equally apply to the State, or Nation.—
          The American funds, and new lands, open a great field for speculation, and if you should incline to vest some of your interest in them I should be happy to negotiate the same.— My expectations are sanguine with regard to the new lands in America, and I conceive that by a wise disposal of them great part of our national debt may be paid. But of this, you can best determine, under whose eye Europe & America appear at one view. Perhaps my sanguine imagination carries me in to fairy fields. I have always believed that America will in the progress of time transcend all the Empires of the world. But we want minds elevated as the station Providence hath assigned us. I will not name our errors, you have seen and felt their effects— However, political wisdom is progressive, and I trust we may grow wiser by experience. You will hear perhaps from some doubting timid folks, alarming accounts of our dissensions about commutation, imposts, and other matters, but Sir, I am a stranger to dispair, and not much troubled with fear, although these little disputes are a temporary evil, I view them as a fermentation that will subside and perhaps eventually purify and exalt popular ideas, and tend to perpetuate liberty and national happiness.
          Your Embassy, Sir, was a circumstance I ever viewed with pleasure, conceiving it was pregnant with blessings to America, and successive events have overflowed the bounds of sanguine expectation— Providence hath set its seal to the wisdom of your measures and crowned your efforts.— These smiles of Heaven, and the love and gratitude of your Country, will contribute to support the energy of your mind in pursuit of public happiness— And may God forever encircle you with his favour, and shine upon you the unclouded beams of felicity— And in due time give us the pleasure of hailing you on the American shore.—
          With every sentiment of affection and esteem, I have the pleasure to be, my Dear Sir, your grateful Friend and most / Obedient Humble Servant
          Joseph Ward
          
            P.S. Sir, we are now told that you are in London, where wisdom and virtue, bear a small proportion to vice and folly—but as Britons are fond of rarities, I hope the presence of an American Patriot may stun their vices and rekindle the divine sparks of liberty and virtue in some of their bosoms. I always conceived that if it should be necessary to have an American Ambassador in London, the tried wisdom and inflexible patriotism of my honored Friend, would fix the national eye on him for the important Embassy.
            I exceedingly dislike that spirit of partiality for every thing that is British, which appears in too many— I still view them as an accursed nation, whose murdering hands were restrained by merciful Heaven, against their will— I have not forgotten the fields of blood— the smoking towns—and the murdered innocents—the works of British hands.— Nor will I ever cease to detest their impious character. Had the scene been reversed, and Independence lost in the black gulph of tyranny—Good Heavens! what a scene of wretchedness— not an Hero or Patriot left alive—and their miserable wives and children become the scorn of murderers, to bear every insult and to weep out their gloomy days in hopeless calamity— The tyrants and their tools may now put on a forced smile, but I look to their cankered hearts—& conceive it is the dictate of wisdom & virtue to hold them in everlasting detestation. If Cesar, Caligula, & Charles, are justly held up for a warning to mankind as monuments of eternal infamy, why should the tyrants in our day fare better?
          
        